                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

MASON L. HUTTER,

        Plaintiff,
                                                  Case No. 16-cv-718-jdp
   v.

SHELLY FOX, EDIE FERRILL,
JAYME FOLEY, ST. CROIX COUNTY,
AND ST. CROIX CLERK OF COURTS
OFFICE ,

        Defendants.

MASON L. HUTTER,

        Plaintiff,
                                                  Case No. 18-cv-576-jdp
   v.

RICK HUNEKE, PIERCE COUNTY,
AND NANCY HOVE,

        Defendants.


                            JUDGMENT IN A CIVIL CASE



        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                            11/15/2019
        Peter Oppeneer, Clerk of Court                     Date
